DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding independent claim 1, Palermo discloses: a wireless intraoral x-ray imaging sensor holder comprising a bite block (fig.3A item 218). Schulze-Ganzlin discloses: wireless intraoral (figk1 item 4) x-ray imaging sensor configured without a cable coming out from the sensor (para. [0013]). The prior art fail to teach, disclose, suggest or make obvious: a wireless intraoral x-ray imaging sensor holder comprising a bite block configured to attach to a hump on the backside of a wireless intraoral x-ray imaging sensor and wherein said hump corresponds to encapsulation of a battery of said wireless intraoral x-ray imaging sensor.
Regarding independent claim 5, the prior art fail to teach, disclose, suggest or make obvious: a wireless intraoral x-ray imaging sensor holder comprising a bite block configured to attach to a hump on the backside of a wireless intraoral x-ray imaging sensor and wherein said hump corresponds to encapsulation of a battery of said wireless intraoral x-ray imaging sensor.
Regarding independent claim 9, the prior art fail to teach, disclose, suggest or make obvious: a wireless intraoral x-ray imaging sensor holder comprising a bite block configured to attach to a hump on the backside of a wireless intraoral x-ray imaging sensor and wherein said hump corresponds to encapsulation of a battery of said wireless intraoral x-ray imaging sensor.
Regarding independent claim 11, the prior art fail to teach, disclose, suggest or make obvious: a wireless intraoral x-ray imaging sensor holder comprising a bite block configured to attach to a hump on the backside of a wireless intraoral x-ray imaging sensor and wherein said hump corresponds to encapsulation of a battery of said wireless intraoral x-ray imaging sensor.
Regarding independent claim 13, the prior art fail to teach, disclose, suggest or make obvious: a wireless intraoral x-ray imaging sensor holder comprising a bite block configured to attach to a hump on the backside of a wireless intraoral x-ray imaging sensor and wherein said hump corresponds to encapsulation of a battery of said wireless intraoral x-ray imaging sensor.
Claims 3-4, 6-7, 10, 12, 14-19 are allowed on the same basis as independent claims 1, 5, 11 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884